[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] SUPPLEMENTAL MEMORANDUM OF DECISION ON MOTION TO STRIKE AND MOTION FOR NONSUIT
In its previous Memorandum of Decision dated December 10, 2001, the court was in error as to the status of counsel's appearance at short calendar on December 10, 2001. The court acknowledges its error and apologizes in particular to Scott R. Lucas, counsel for the defendants Belcher, Ennar, Keene, and Miglietta. It was noted in the previous memorandum that he did not appear as ordered at the short calendar to assist the court in clarifying the many conflicting motions in the file. In fact he, alone among counsel, did appear at short calendar to advocate the cause of his clients. The court therefore VACATES THE DEFAULT entered (#12 1) against those defendants.
Since the defendants Belcher, Ennar, Keene, and Miglietta did appear by counsel as ordered on their outstanding Motion for Nonsuit for Failure to Disclose (#111), the court accepts the representation made by Attorney Lucas that the discovery responses of the plaintiffs remain incomplete. The court therefore grants the Motion and enters an additional NONSUIT AGAINST THE PLAINTIFFS on Motion #111 for failure to respond to the disclosure requests of the defendants Belcher, Ennar, Keene, and Miglietta in accordance with the Practice Book.
In light of the two nonsuits entered against the plaintiffs, it is not necessary for the court to rule on the defendants' Motion to Strike.
Patty Jenkins Pittman, J.